Citation Nr: 0913061	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-12 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to nonservice-connected death pension.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, B.D. and C.S.



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 
1956 and October 1961 to August 1962.  He died in April 2006.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appellant was provided a Decision Review Officer (DRO) 
hearing in August 2007 and a travel Board hearing in December 
2008.  Transcripts of the testimony offered at these hearings 
have been associated with the record.  

At her travel Board hearing, the appellant submitted evidence 
and has waived RO consideration thereof.  In this regard, the 
Board may consider this evidence in the first instance 
because the appellant has waived RO consideration.  See 38 
C.F.R. § 20.1304(c) (2008).  The appellant also submitted 
personal statements following her Board hearing, without a 
waiver of RO consideration thereof.  After reviewing them, 
the Board notes that these statements are in the form of 
additional contentions; thus, they need not be referred to 
the RO.  

From a review of the record, it appears that the appellant is 
filing a claim for benefits under 38 U.S.C.A. § 1151 based on 
VA not providing hearing devices that the Veteran could 
utilize while outdoors.  Accordingly, this claim is REFERRED 
to the RO for any appropriate action.  

FINDINGS OF FACT

1.  The Veteran died in April 2006 from mechanical chest 
compression.

2.  At the time of the Veteran's death, service connection 
was in effect for bilateral hearing loss with a 100 percent 
evaluation.

3.  The Veteran's service-connected disability, bilateral 
hearing loss, was not causally related to his fatal accident.

4.  For the initial period associated with the appellant's 
claim for death pension benefits, the appellant's annualized 
countable income (less appropriate deductible expenses) is 
below the maximum annual income for death pension benefits.  
In the next period, the appellant has excess income.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the Veteran's 
death and entitlement to service connection for the cause of 
the Veteran's death is not established.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2008). 

2.  For only the initial period beginning with the 
appellant's claim for death pension benefits, entitlement to 
nonservice-connected death pension is granted.  38 U.S.C.A. 
§§ 501, 1503, 1541, 1542, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273, 3.274 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the veteran's 
death, section 5103(a) notice must be tailored to the claim. 
The notice should include (1) a statement of the conditions, 
if any, for which a veteran was service-connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  

In July 2008 the RO provided appellant with notice complying 
with Hupp and her claim for entitlement to service connection 
for the cause of the Veteran's death was readjudicated in a 
September 2008 supplemental statement of the case.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the 
record and appellant's testimony clearly indicates that 
throughout the course of her claim and appeal that she was 
aware of the Veteran's sole service-connected disability, 
which she asserts resulted in his death.  Her testimony was 
otherwise indicative that she was aware of the requirements 
to prove her claim.  This demonstrates actual knowledge on 
her part.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008)(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

With respect to the claim for service connection for the 
cause of the Veteran's death and death pension benefits, the 
RO otherwise provided the appellant a compliant pre-
adjudication notice by a letter dated in July 2006 as to both 
issues on appeal.      

VA has obtained the Veteran's service treatment records and 
VA medical records, obtained medical opinions as to the 
asserted cause of death, and afforded the appellant the 
opportunity to give testimony before a DRO and the Board.  
Although the appellant has asserted that a forensic 
investigation is necessary to decide the claim, such an 
investigation is unnecessary to decide the claim as there is 
adequate evidence to decide the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Moreover, this is a legal 
question that is within the Board's purview.  See Harvey v. 
Brown, 6. Vet. App. 390, 394 (1994).  Otherwise, all known 
and available records relevant to the issues on appeal have 
been obtained and associated with the claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection for the Cause of the Veteran's Death

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected disability. 38 U.S.C.A. §  
1310; see also Hanna v. Brown, 6 Vet. App. 507, 510 (1994).

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

An August 1999 VA audiological record notes that the 
Veteran's on-the-body hearing aids would short out from 
perspiration when working.  At this time, a VA audiologist 
issued the Veteran a spare hearing aid and advised that the 
Veteran use it when he would not be out in the heat to 
prevent damage to the unit.  

A December 2000 VA audiology note documents that the Veteran 
was seen in the hearing aid clinic for a hearing aid check at 
this time.  This note shows that the Veteran had lost his 
spare hearing aid and that his regular hearing aid had been 
damaged.  The hearing aid was sent in for repair and the 
Veteran was issued a loaner hearing aid.  

The essential facts in this case are not in dispute.  A 
Certificate of Death shows that the Veteran died in April 
2006 from "mechanical chest compression."  An autopsy 
report associated with this certificate contains the same 
cause of death, and explains that the manner of death was 
accidental.  The autopsy report does not document that the 
Veteran's body was equipped with hearing aids at the time of 
the autopsy, which was performed the morning after the 
Veteran's death.  A contemporaneous police report notes that 
a "[t]railer apparently fell on [the Veteran] while he was 
laying under it, working on it." 

The evidence of record shows that the Veteran died while 
repairing the bed of a trailer in his driveway.  The Veteran 
had placed the tongue of a heavy trailer on a metal folding 
chair in order to level the trailer in order to repair its 
bed.  Apparently, while loosening the bolts holding the 
decking on the trailer, the tongue slipped off the metal 
folding chair and the trailer crushed the Veteran's chest 
resulting in his death.  He was not wearing his hearing aids 
while he was performing these repairs.  

The appellant contends that but for the Veteran's profound 
deafness, he would not have been crushed to death.  
Specifically, she contends that the Veteran would have heard 
the trailer tongue slipping from the metal chair and quickly 
removed himself from beneath the trailer and avoided the 
accident, or moved to such an extent to avoid his deadly 
injury.  She has noted that the Veteran had been advised not 
to wear his hearing aids when he was working outside as he 
perspired heavily, which would cause his hearing aids to 
short out.  These contentions have been repeatedly offered by 
the appellant and her neighbors, including through personal 
statements and testimony, which the Board has thoroughly 
reviewed.  

Of record is a VA note dated in April 2007 authored by a VA 
staff physician.  This note reflects a letter written on 
behalf of the appellant.  This note relates that the 
physician was informed that at the time of the Veteran's 
death he was not wearing his hearing aids.  The physician 
noted the circumstances surrounding the Veteran's death and 
stated that it was "reasonable that his profound hearing 
loss did to some extent responsible to work as the cause of 
his death [sic]."  He further stated that this was his 
professional opinion and not binding on VA regarding any 
disability compensation.  

In May 2007 the RO obtained another opinion from a VA 
physician.  The physician reviewed the record and noted that 
the Veteran had a profound sensorineural hearing loss at the 
time of his death.  He stated that if the Veteran had had his 
hearing aid in place at the time of the accident resulting in 
his death, it would be very questionable whether he would 
have heard the sound of the trailer falling toward him.  He 
also noted that had the Veteran heard the sound of the 
trailer collapsing, it was very questionable whether he would 
have had time to escape.  The physician concluded that based 
upon his review of the evidence he felt strongly that there 
was insufficient evidence for anyone, including the VA 
physician that authored the April 2007 note, to make a 
determination as to whether or not the Veteran's hearing loss 
might be a proximate cause or contributing factor in his 
death.  He noted the question of how quickly the accident 
occurred, i.e. how long it took for the trailer to slip, and 
that it would require a forensics expert to make this 
determination.  Until such an expert forensic opinion was 
obtained, the physician found it impossible to provide a 
medical opinion without resorting to speculation. 

At her December 2008 travel Board hearing, the appellant 
offered her contention, outlined above, that if the Veteran 
had been wearing his hearing aid he would not have been 
killed in the April 2006 accident.  She and her acquaintances 
also testified that no one had been present at the time of 
the accident leading to the Veteran's death and that the 
Veteran was found unresponsive beneath the trailer by 
neighbors, who then called 911.  

At the December 2008 travel Board hearing, C.S. offered 
testimony regarding his attempted reenactment of the 
accident.  He related that he propped the trailer hitch on a 
metal folding chair and attempted to loosen the bolts under 
the trailer.  He noted that the bolts were very rusty and 
could not be loosened.  He stated that it only took him about 
three pulls on the wrench before the trailer slipped from the 
chair, which was about 18 to 24 inches wide.  

If the appellant is to succeed in her claim for service 
connection for the cause of death, the evidence before the 
Board must lead to the conclusion that it is at least as 
likely as not that the Veteran's service-connected bilateral 
hearing loss caused or contributed materially or 
substantially to the Veteran's death from mechanical chest 
compression.  38 U.S.C.A. §§ 1310, 5107; 38 C.F.R. § 3.312.  
The Board will address the evidence of record for that 
purpose.

The Board does not question that the Veteran was profoundly 
deaf (at the time of the Veteran's death, service connection 
was in effect for bilateral hearing loss, at a rate of 100 
percent, effective October 24, 2002) and not wearing hearing 
aids when the accident occurred.  The appellant contends that 
the accident leading to the Veteran's death could have been 
avoided had he heard the trailer slipping.  In this regard, 
the Board observes that there is no first-hand-knowledge of 
the accident.  As outlined above, no one else was present to 
observe the accident nor for sometime thereafter.  It would 
thus be speculative for anyone to assert that bilateral 
hearing loss caused or contributed materially or 
substantially to the Veteran's death from mechanical chest 
compression.  

The Board sympathizes with the tremendous and sudden loss 
that the appellant has suffered, for indeed, the loss of a 
veteran who, by all accounts, had served others so well on 
many levels was surely a loss to all.  Unfortunately, 
however, the preponderance of the evidence in this fact-
driven case is against finding that the Veteran's death due 
to an accident (as determined by the death certificate) was 
causally or materially related to his service-connected 
hearing loss.  The appellant maintains that the Veteran 
feared shorting out his hearing aids when he wore them while 
working outdoors, and, consequently, he was not wearing them 
at the time of the fatal accident.  This argument by the 
appellant is certainly credible to the extent that this very 
problem with hearing aids is documented in the Veteran's 
treatment reports (see August 1999 and December 2000 VA 
treatment records).  However, those reports also reflect that 
additional or spare hearing aids were provided to the Veteran 
for use so that his primary hearing aid would be preserved, 
in the event of a short out.  Additionally, the reports 
reflect that when repair was needed, a loaner aid was 
provided.  Consequently, since alternate aids for use by the 
Veteran were an option, the record is unclear why the Veteran 
chose not to use any hearing aids the day of the accident.

Nevertheless, the record also does not persuasively 
demonstrate that a lack of hearing played any role in the 
fatality.  Initially, a contemporaneous police report is of 
record.  That report contains a narrative but does not 
mention any suggestion that hearing loss played a role in the 
accident.  This is significant since the report was made in 
close proximity to the time of the accident.  

At the request of the appellant while in pursuit of benefits, 
a doctor in April 2007 signed a statement to the effect that 
"it is reasonable that his profound hearing loss did to some 
extent responsible to work as the cause of his death."  The 
Board finds that this statement is of no probative value for 
various reasons.  First, clearly, the doctor was not present 
at the time of the accident and therefore is unaware of the 
numerous factors that may or may not have led to the slipping 
of the trailer.  Second, the doctor phrases the opinion to 
suggest a possibility ("to some extent") as opposed to 
causation.  The doctor also admits that the opinion is not 
made in contemplation of the requirements for compensation 
benefits. As such, this opinion is speculative and is an 
insufficient basis for an award of service connection.  See, 
e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (indicating 
that a doctor's opinion was too speculative when phrased in 
equivocal language).       

The Veteran's file was forwarded to a different VA doctor in 
May 2007 for further clarification and opinion, but that 
doctor, who had a broader basis on which to render an opinion 
than that in April 2007, stated strongly that there was 
insufficient evidence for anyone to make a determination as 
to whether or not the Veteran's hearing loss might be a 
proximate cause or contributing factor in the Veteran's 
death.  That is, the doctor concluded that any such opinion 
would be speculative in nature.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.    

In sum, there is no probative evidence that the Veteran's 
service-connected bilateral hearing loss was a factor in his 
death.  The evidence that appears to support the appellant's 
claim, as discussed above, is speculative.   The Board must 
thus conclude that a disability of service origin did not 
cause or contribute substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Death Pension

Basic entitlement to VA nonservice-connected improved death 
pension benefits exists if: (i) the veteran had qualifying 
service (a veteran who served during wartime); or (ii) the 
veteran was, at time of death, receiving or entitled to 
receive compensation or retired pay for a service-connected 
disability based on service during a period of war; and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§ 3.23. 38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.3(b)(4) 
(2008).

The purpose of VA pension benefits is to provide a 
subsistence income for the surviving spouses of veterans of a 
period of war who were totally disabled.  Pension benefits 
are based upon total family income and the amount of pension 
benefits is adjusted based upon the number of dependents the 
appellant supports.  Recipients of pension income are 
required to report any changes in income and net worth, and 
number or status of their dependents in a timely fashion.  38 
U.S.C.A. §§ 1541, 1542 (West 2002).

Under the law, the maximum annual rate of Improved 
(nonservice-connected) death pension payable to a surviving 
spouse varies according to the number of dependents.  38 
U.S.C.A. §§ 1503, 1541 (West 2002); 38 C.F.R. §§ 3.3(b)(4), 
3.23, 3.273 (2008).  The rate of pension payable to an 
entitled payee is based on the amount of countable income 
received.  Pension is payable at a specified annual maximum 
rate, which is reduced on a dollar for dollar basis by income 
on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1541 
(West 2002); 38 C.F.R. §§ 3.3, 3.23 (2008).

The maximum annual rate of pension is established by statute 
every year and is reduced by the surviving spouse's countable 
annual income.  "Annual income" includes the surviving 
spouse's own annual income, and, with certain exceptions, the 
annual income of each child of the veteran in the custody of 
the surviving spouse.  38 C.F.R. § 3.23(d)(5) (2008).

Nonrecurring income, received or anticipated on a one-time 
basis during a 12-month annualization period, will be counted 
as income for a full 12-month annualization period following 
receipt of the income.  38 C.F.R. § 3.271(a)(3) (2008).  The 
amount of any nonrecurring countable income received by a 
beneficiary shall be added to the beneficiary's annual rate 
of income for a 12-month annualization period commencing on 
the effective date on which the nonrecurring income is 
countable.  38 C.F.R. § 3.273(c) (2008).

For purposes of calculating pension benefits, total income 
may be reduced by amounts equal to amounts paid by a 
surviving spouse for unreimbursed medical expenses, to the 
extent that such amounts exceed five percent of the 
applicable maximum annual pension rate (MAPR) for the 
surviving spouse as in effect during the 12-month 
annualization period in which medical expenses were paid, 
regardless of when the indebtedness occurred.  38 U.S.C.A. 
§§ 501, 1503(a)(8) (West 2002); 38 C.F.R. § 3.272(g) (2008). 

Expenses of last illnesses, burials and just debts, incurred 
by a surviving spouse, which are paid during the calendar 
year following that in which death occurred may be deducted 
from annual income for the 12-month period in which they were 
paid or from annual income for any 12-month annualization 
period which begins during the calendar year of death, 
whichever is to the claimant's advantage.  Otherwise, such 
expenses are deductible for the 12-month annualization period 
in which they were paid.  38 C.F.R. § 3.272(h).

The MAPR is published in the Compensation and Pension 
Service's manual, M21-MR, Part V subpart iii, Chapter 1, 
section E, paragraph 29, and is to be given the same force 
and effect as published in VA regulations.  38 C.F.R. § 3.21 
(2008).  Effective December 1, 2005, the MAPR for an 
otherwise eligible claimant, without a dependent child, was 
$7,094.00.  Id.  Effective December 1, 2006, the MAPR for an 
otherwise eligible claimant, without a dependent child, was 
$7,329.00.  Id.  Effective December 1, 2007, the MAPR for an 
otherwise eligible claimant, without a dependent child, is 
$7,498.00.  Id.  Effective December 1, 2008, the MAPR for an 
otherwise eligible claimant, without dependent child, is 
$7,933.00.  Id. 

The RO obtained income information from the Social Security 
Administration (SSA) related to the appellant's SSA payments.  
These records show that from December 2005 through November 
2006 the appellant was paid $1,003.50 monthly, or $12,042.00 
for that annualization period.  Effective December 2006, the 
appellant was paid $1047 per month.  This is the appellant's 
sole source of income.  In determining annual income, all 
payments of any kind or from any source (including salary, 
retirement or annuity payments, or similar income, which has 
been waived) shall be included except for listed exclusions. 
 See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a). 
 Social Security benefits are not specifically excluded under 
38 C.F.R. § 3.272.  Such income is therefore included as 
countable income.

In her February 2007 medical expense report (Form 21-8416), 
the appellant indicated that in 2006 she paid $2,460.00 for 
private medical insurance, $1,116.00 for Medicare and $300.00 
for over-the-counter medications and vitamins.  She also 
provided a listing of payments for prescription medications 
showing that for the calendar year 2006 she paid $1,335.13.  
She also gave VA documentation of the burial expenses for the 
Veteran, which totaled $3,101.44 and were paid in April 2006.  
The RO deducted $300.00 from this total in its calculations, 
as this amount was paid for burial benefits.  See 38 C.F.R. 
§ 3.272(h)(1)(ii).  

At her August 2007 DRO hearing, the appellant testified that 
her sole source of income was SSA benefits, amounting to 
$1,047.00 per month, or $12,564.00 for that annualization 
period.  She also testified to taking a lot of medications 
and that she had to pay for them and medical care, but 
offered no specific amounts.  She also testified in regards 
to not providing specific dollar amounts, "now I got VA, now 
I don't have."  She related that she had borrowed money from 
relatives.  She offered no testimony regarding income or 
expenditures at her December 2008 travel Board hearing.

For the first annual period, the $2,801.00 in last expenses 
must be deducted.  The RO conceded that there were $3,862.94 
in medical expenses paid during the relevant time period, and 
the Board also so finds.  Against that, however, only medical 
expenses in excess of $354 (roughly 5% of the MAPR) could be 
considered.  The appellant's claimed $1,116.00, Medicare 
payments may not be deducted as these payments were paid as 
part of her SSA benefits.  Her last expenses related to the 
Veteran's burial were reduced by $300.00, the amount VA paid 
the appellant for burial benefits, which is proper.  See 
38 C.F.R. § 3.272(h)(1)(ii).  

The evidence shows that for the initial period, the appellant 
is entitled to nonservice-connected death pension.  The 
appellant's total unreimbursed medical expenses ($3,862.94) 
net of 5 percent of the applicable MAPR ($354.70) equal 
$3,508.24.  The expenses associated with the Veteran's burial 
amount to $2,801.44, and must be applied to this 
annualization period as they were paid in the calendar year 
of the Veteran's death.  38 C.F.R. § 3.272(h).  Thus, her 
total allowable deductions from income amount to $6,309.68.  
When deducted from her income from Social Security, this 
amounts to an annual countable income that is below the 
applicable MAPR for the initial period, and, to this extent, 
the claim is granted.  As to the subsequent period, the 
appellant's income clearly exceeds the applicable MAPR.   


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied. 

For the initial period only, entitlement to nonservice-
connected death pension is granted, subject to the laws and 
regulations governing the award of nonservice-connected death 
pension benefits.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


